UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06441 AMERICAN CENTURY INTERNATIONAL BOND FUNDS (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrants telephone number, including area code: 816-531-5575 Date of fiscal year end: 06-30 Date of reporting period: 09-30-2008 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings International Bond Fund September 30, 2008 International Bond – Schedule of Investments SEPTEMBER 30, 2008 (UNAUDITED) Principal Amount Value GOVERNMENT BONDS—75.0% BELGIUM―4.9% EUR Kingdom of Belgium, 8.00%,3/28/15 EUR Kingdom of Belgium, 4.00%,3/28/18 CANADA―3.3% CAD Government of Canada, 3.75%,6/1/12 CAD Government of Canada, 5.00%,6/1/14 CAD Government of Canada, 4.00%,6/1/17 CAD Government of Canada, 5.75%,6/1/33 DENMARK―4.7% DKK Kingdom of Denmark, 6.00%,11/15/09 DKK Kingdom of Denmark, 5.00%,11/15/13 FINLAND―4.3% EUR Government of Finland, 4.25%,9/15/12 FRANCE―4.4% EUR Government of France, 5.50%,4/25/29 EUR Government of France, 5.75%,10/25/32 EUR Government of France, 4.75%,4/25/35 GERMANY―11.9% EUR German Federal Republic, 5.25%,7/4/10 EUR German Federal Republic, 3.50%,1/4/16 EUR German Federal Republic, 5.625%,1/4/28 EUR German Federal Republic, 4.75%,7/4/34 ITALY―6.6% EUR Republic of Italy, 5.25%,8/1/17 EUR Republic of Italy, 5.00%,8/1/34 EUR Republic of Italy, 4.00%,2/1/37 JAPAN―12.4% JPY Government of Japan, 1.20%,3/20/12 JPY Government of Japan, 1.30%,3/20/15 JPY Government of Japan, 1.70%,12/20/16 JPY Government of Japan, 1.70%,9/20/17 JPY Government of Japan, 1.40%,3/10/18 JPY Government of Japan, 1.90%,6/20/25 JPY Government of Japan, 2.10%,12/20/26 NETHERLANDS―4.9% EUR Kingdom of Netherlands, 4.25%,7/15/13 EUR Kingdom of Netherlands, 4.00%,1/15/37 SPAIN―5.0% EUR Government of Spain, 5.40%,7/30/11 SWEDEN―3.5% SEK Government of Sweden, 5.25%,3/15/11 International Bond – Schedule of Investments SEPTEMBER 30, 2008 (UNAUDITED) Principal AmountValue SEK Government of Sweden, 5.50%,10/8/12 UNITED KINGDOM―9.1% GBP Government of United Kingdom, 5.00%,3/7/12 GBP Government of United Kingdom, 5.00%,3/7/18 GBP Government of United Kingdom, 8.00%,6/7/21 GBP Government of United Kingdom, 4.25%,6/7/32 GBP Government of United Kingdom, 4.50%,12/7/42 TOTAL GOVERNMENT BONDS (Cost $1,523,526,951) CREDIT—24.0% AUSTRALIA―0.5% AUD New South Wales Treasury Corp., MTN, 5.50%,3/1/17 CANADA―1.4% EUR Royal Bank of Canada, 4.50%,11/5/12 FRANCE―1.3% JPY Compagnie de Financement Foncier, MTN, 1.25%,12/1/11 GERMANY―6.9% EUR Eurohypo AG, (Covered Bond), 3.75%,4/11/11 JPY KfW, 2.60%,6/20/37 GBP KfW, MTN, 5.50%,9/15/09 EUR Landesbank Baden-Wurttemberg, MTN, 4.50%,10/5/12 IRELAND―2.1% EUR AIB Mortgage Bank, MTN, 3.50%,4/30/09 EUR Ulster Bank Finance plc, MTN, VRN, 5.21%,12/29/08, resets quarterly off the 3-month Euribor plus 0.09% with no caps JAPAN―0.6% JPY Development Bank of Japan, 2.30%,3/19/26 MULTI-NATIONAL―3.8% GBP European Investment Bank, MTN, 4.75%,6/6/12 EUR European Investment Bank, 5.375%,10/15/12 SPAIN―3.8% EUR AYT Cedulas Cajas VII, 4.00%,6/23/11 EUR FTA Santander Auto, VRN, 5.02%,11/25/08, resets quarterly off the 3-month Euribor plus 0.06% with no caps EUR UCI, VRN, 5.11%,12/18/08, resets quarterly off the 3-month Euribor plus 0.14% with no caps UNITED KINGDOM―3.6% EUR Barclays Bank plc, MTN, VRN, 5.13%,10/20/08, resets quarterly off the 3-month Euribor plus 0.18% with no caps GBP Network Rail Infrastructure Finance plc, MTN, 4.75%,11/29/35 EUR Royal Bank of Scotland Group plc, MTN, VRN, 5.06%,12/15/08, resets quarterly off the 3-month Euribor plus 0.10% with no caps International Bond – Schedule of Investments SEPTEMBER 30, 2008 (UNAUDITED) EUR Royal Bank of Scotland Group plc, MTN, 3.25%,1/25/13 TOTAL CREDIT (Cost $476,281,158) SHORT-TERM INVESTMENTS—0.5% FRANCE―0.5% EUR Government of France Treasury Bill, 3.72%,12/18/08(1) (2) (Cost $11,165,996) TEMPORARY CASH INVESTMENTS(3) USD JPMorgan U.S. Treasury Plus Money Market Fund (Cost $86,840) TOTAL INVESTMENT SECURITIES—99.5% (Cost $2,011,060,945) OTHER ASSETS AND LIABILITIES — 0.5% TOTAL NET ASSETS — 100.0% FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) Euro-Bobl 5-year 6% Future December 2008 Euro-Schatz 2-year 6% Future December 2008 U.K. Treasury 10-year 6% Future December 2008 Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) Canada 10-year 6% Bond Future December 2008 Euro-Bund 10-year 6% Future December 2008 5 Japan 10-year 6% Bond Future December 2008 FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Settlement Date Value Unrealized Gain (Loss) EUR for AUD 10/10/08 AUD for CHF 10/10/08 CAD for CHF 10/10/08 GBP for CHF 10/10/08 GBP for EUR 10/10/08 GBP for EUR 10/10/08 JPY for EUR 10/10/08 SEK for EUR 10/10/08 EUR for GBP 10/10/08 SEK for GBP 10/10/08 GBP for JPY 10/10/08 JPY for NOK 10/10/08 SEK for NOK 10/10/08 EUR for SEK 10/10/08 AUD for USD 10/10/08 International Bond – Schedule of Investments SEPTEMBER 30, 2008 (UNAUDITED) Contracts to Sell Settlement Date Value Unrealized Gain (Loss) CAD for USD 10/10/08 CAD for USD 10/10/08 CAD for USD 10/10/08 CHF for USD 10/10/08 CHF for USD 10/10/08 DKK for USD 10/10/08 DKK for USD 10/10/08 EUR for USD 10/10/08 EUR for USD 10/10/08 GBP for USD 10/10/08 GBP for USD 10/10/08 NOK for USD 10/10/08 NOK for USD 10/10/08 SEK for USD 10/10/08 SEK for USD 10/10/08 (Value on Settlement Date $591,004,829) $ 589,280,218 Contracts to Buy Settlement Date Value Unrealized Gain (Loss) AUD for EUR 10/10/08 CHF for AUD 10/10/08 CHF for CAD 10/10/08 CHF for GBP 10/10/08 EUR for GBP 10/10/08 EUR for GBP 10/10/08 EUR for JPY 10/10/08 EUR for SEK 10/10/08 GBP for EUR 10/10/08 GBP for SEK 10/10/08 JPY for GBP 10/10/08 NOK for JPY 10/10/08 NOK for SEK 10/10/08 SEK for EUR 10/10/08 AUD for USD 10/10/08 CAD for USD 10/10/08 CAD for USD 10/10/08 CHF for USD 10/10/08 CHF for USD 10/10/08 DKK for USD 10/10/08 EUR for USD 10/10/08 EUR for USD 10/10/08 EUR for USD 10/10/08 EUR for USD 10/10/08 GBP for USD 10/10/08 GBP for USD 10/10/08 GBP for USD 10/10/08 GBP for USD 10/10/08 GBP for USD 10/10/08 JPY for USD 10/10/08 International Bond – Schedule of Investments SEPTEMBER 30, 2008 (UNAUDITED) Contracts to Sell Settlement Date Value Unrealized Gain (Loss) JPY for USD 10/10/08 JPY for USD 10/10/08 JPY for USD 10/10/08 NOK for USD 10/10/08 (Value on Settlement Date $600,506,672) Notes to Schedule of Investments AUD - Australian Dollar CAD - Canadian Dollar CHF - Swiss Franc DKK - Danish Krone EUR - Euro Euribor - Euro Interbank Offered Rate GBP - British Pound JPY - Japanese Yen MTN - Medium Term Note NOK - Norwegian Krona resets - The frequency with which a securitys coupon changes, based on current market conditions or an underlying index. The more frequently a security resets, the less risk the investor is taking that the coupon will vary significantly from current market rates. SEK - Swedish Krona USD - United States Dollar VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective September 30, 2008. The rate indicated is the yield to maturity at purchase. Security, or a portion thereof, has been segregated for the initial margin on futures contracts. Categoryis less than 0.05% of total net assets. International Bond – Schedule of Investments SEPTEMBER 30, 2008 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1.Security Valuations Securities are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Debt securities maturing in greater than 60 days at the time of purchase are valued at current market value as provided by a commercial pricing service or at the mean of the most recent bid and asked prices. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Trustees. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2.Fair Value Measurements The fund's securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: · Level 1 valuation inputs consist of actual quoted prices based on an active market; · Level 2 valuation inputs consist of significant direct or indirect observable market data; or · Level 3 valuation inputs consist of significant unobservable inputs such as the funds own assumptions. The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the funds securities and other financial instruments as of September 30, 2008: Valuation Inputs Value of Investment Securities Unrealized Gain (Loss) on Other Financial Instruments* Level 1 – Quoted Prices - Level 2 – Other Significant Observable Inputs $ (2,497,350) Level 3 – Significant Unobservable Inputs - - $ 1,979,205,417 $ (2,497,350) *Includes forward foreign currency exchange contracts and futures contracts. 3. Federal Tax Information As of September 30, 2008, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ 2,012,347,032 Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the funds portfolio holdings as of the date on the schedule.It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes.More information is available in the funds most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrants principal executive officer and principal financial officer have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrants principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: AMERICAN CENTURY INTERNATIONAL BOND FUNDS By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: November 26, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: November 26, 2008 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: November 26, 2008
